 318DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By refusing and continuing to refuse to bargain collectivelywiththe said Local943 as the exclusive representative of all its production and maintenance employees,excluding office clerical employees,watchmen and guards,and professional andsupervisory employees as defined in the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (5) of theAct.3.By refusing and continuing to refuse to bargain with Local 943, as aforesaid,the Respondent has interfered with and continues to interfere with the rights guar-anteed to its employees under Section 7 of the Act, and thereby has engaged in andis engaging in an unfair labor practice within the meaning of Section 8(a) (1) ofthe Act.4.By unilaterally, and without consultation with Local 943, on or about September10, 1954, revoking the preferential seniority granted to the officers and members ofthe bargaining committee of the Union, and by denying to the Union the use of abulletin board, the Respondent has interfered with and continues to interfere withthe rights guaranteed to its employees under Section 7 of the Act, and thereby hasengaged in and is engaging in anunfair labor practice within themeaning ofSection 8(a) (1) of the Act.5.The above-described labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.(Recommendations omitted from publication.]Local 140,Bedding,Curtain&Drapery Workers Union,UnitedFurniture Workersof America, AFL-CIOiandCenit Noll SleepProducts,Inc.Case No. 2-CC-340.February 3,1956DECISION AND ORDEROn November 9, 1955, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint be dis-missed, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.We agree with the Trial Examiner that it would not effectuate thepolicies of the Act to assert jurisdiction in this proceeding. If theCompany had not had any operating experience its prediction of thevolume of business it would do might have served to meet our jurisdic-tional standards.Actual sales experience, however, during the first3 months of its operations fall so far short of prediction that this cir-cumstance, among other things, makes unwarranted, in our opinion,1As the AFL and the CIO merged subsequent to the hearing in this ease, we are takingnotice thereof and amending the name of the Respondent herein.115 NLRB No. 54. LOCAL 140319a finding that there is a reasonable expectancy that the Company'sannual interstate sales will satisfy the Board's jurisdictional require-ment of $50,000.Accordingly, we shall dismiss the complaint herein 2[The Board dismissed the complaint.]2 In view of our disposition of the case on jurisdictionalgrounds, we find it unneces-sary to passon the otherissues inthe case.INTERMEDIATE REPORT AND RECOMMENDED ORDER1.A GENERAL STATEMENT OF THE CASEThe complaint in the present case was issued by the General Counsel on a chargefiled by Cenit Noll Sleep Products, Inc., herein called the Company.Using thepertinentlanguageof the National Labor Relations Act, as amended (61 Stat. 136),the complaintallegesin substance that since June 1, 1955, the Respondent, Local140, Bedding, Curtain & Drapery Workers Union, United Furniture Workers ofAmerica, CIO, has committed unfair labor practices affecting commerce within themeaning ofSections 8 (b) (4) (C) and 2 (6) and (7) of the Act, by induc-ing andencouraging employees of the Company and employees of other employersdoing business with the Company, to engage in a strike or a concerted refusal toperform services for their respective employers, with the object of coercing theCompany to recognize and bargain collectively with the Respondent as the rep-resentative of an appropriate unit of the Company's employees, although,on June1, 1955, the Regional Director for the Second Region of the National Labor Re-lationsBoard, acting under Section 9 of the Act, had certified that Local 422,International JewelryWorkers Union, AFL, herein called Local 422, was the ex-clusive bargaining representative of the Company's employees in this unit.TheRespondent filed an answer which in substance amounted to a general denial ofthe allegations of the complaint.The complaint, the charge, and notice of hearing were duly served upon the Com-pany and the Respondent.At the hearing, conducted by the duly designated TrialExaminer in New York City on July 20, 21, 22, 25, and 27, and September 15,1955, it appeared from uncontradicted evidence submitted by the General Counselthat: (1) Pursuant to a consent-election agreement between the Company and Local422 in Case No. 2-RC-7481 (not reported in printed volumes of Board Decisions andOrders), an election by secret ballot held thereunder by the Regional Director forthe Second Region, and the consequent authority vested in him by the agreementand the Board's Rules and Regulations, the Regional Director certified on June1, 1955, that Local 422 was the exclusive bargaining representative of the Company'semployeesin anagreed appropriate unit; i and (2) by picketing from June 1 toJuly 13, 1955, and by picket signs and statements made by the pickets during thisperiod to company employees and employees of trucking companies who appearedat the plant to make deliveries, the Respondent induced and encouraged the Com-pany's employees and the employees of other employers to engage in a strike or aconcerted refusal to perform services for their respective employers, with the objectof coercing the Company to recognize and bargain collectively with the Respondentas the exclusive bargaining representative of the Company's employees in spite ofthe certification of Local 422.2ItIn the representation case, the Company appeared by the name, "Lifetime Sleep Prod-ucts, Inc."By amendment of its corporate charter on or about May 11, 1955, its namewas changed to "Cenit Noll Sleep Products, Inc."fHarvey Noll, the Company's vice president, testified that on two occasions in the lastpart of March and early April 1955, Bernard Minter, the Respondent's representative,asked Noll to discuss a contract with the Respondent ; that Noll told Minter a contractwith the Respondent was impossible because the Company had notyethired any em-ployees and that, in any event, the Company intended to hire only inexperienced em-ployees who were local residents ; that on May 17, 1955 (after the election in the repre-sentation case but before the certification of Local 422), Minter informed the Company"that the time had come to sign a contract" and that otherwise the Respondent was "go-ing to be very, very difficult on us"; that Cenit, the Company's president, then told Minter,'.'You do what you think is best, and we will do what we think is best" ; that the Respond-ent immediately began picketing the employee and delivery entrances of the Company'splant and continued picketing, on and off, until July 13, 1955; that, after the certifica- 320DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the course of the hearing,the Respondent asserted two principal defensesunder its general denial:(a) That thecertificationof Local 422was invalid because, as known by theCompany and concealed from the Board through a collusive scheme between theCompany andLocal 422, the Companywas not engaged in commerce;the Respond-ent, as wellas Local 422,was interested in the representation of the Company'semployees;and theCompany'semployees who voted in the election were temporary,and not bona fide permanent employees,sincemost of them were replaced afterthe election.(b) That,in any event,the Board should not now assert jurisdiction in the presentcomplaint case becausethe Companyisnot engaged in commerce to the extentwhich wouldsatisfy the jurisdictional minima established by the Board as a matterof policy.The General Counsel and the Companyobjected to the reception of any evidencefor thepurposeof attacking the validity of thecertification but, in the course ofargument,suggested that such evidence,and all rebuttal evidence,might be pro-visionally taken,and ruling upon theobjectionbe ultimatelymade by the TrialExaminerin his Intermediate Report.The Trial Examinerat first accepted thissuggestionbut, afterreceiving some of the evidence during the balance of that day,reopenedthe question on his own initiative.Upon reconsideration,and afterinviting furtherargumentfromcounsel,the Trial Examiner sustained the objectionand thereafter excluded all evidence relating to thevalidity ofthe certification.3tion of Local 422, pickets told company employees as they were going to work, "Youshouldn't cross the picket line ; it is a company union in there;you shouldn'twork there" ;and that on June 6 and other occasions,pickets also asked drivers employed by truckingcompanies not to cross the picket line to make deliveries because "this was an organiza-tional strike and there was a company union in the factory." Abraham Cenit, the Com-pany's president,also testified without contradiction that on June 3, 1955, and thus dur-ing the Respondent's picketing,he had a conversation with Minter in which Minter said,"Well, if I were you,Iwould sign a contract with us,and if not,we will put you out ofbusiness,"and that he did not care whether there was a certification or not. It wasstipulated that the pickets carried signs which stated:"Lyftime, Cenit-Noll's Sleep Prod-ucts unfair to organized labor.Please give your support to Local 140,UFWA, CIO,80-11th Street, New York City."3 The Trial Examiner made his ruling and stated his reasons upon the record,in the fol-lowing language :For the reasons stated by me to you gentlemen at our last session on Friday after-noon,Ihave reconsidered my decision provisionally to receive evidence bearing uponthe validity of Local 422's certification,and to defer ruling upon the General Coun-sel's objection to such evidence until the issuance of my intermediate report.I am now sustaining the objection and, in accordance with this ruling,will excludesuch evidence.The grounds for my ruling are the following:First,Local 422 is a necessary party to any proceeding affecting its certificationand its rights thereunder.It is not a party to the present proceeding.Second, under the general substance and arrangement of the provisions of theAct, questions affecting the certification of exclusive bargaining representatives bythe Board, are to be raised before the Board and decided by it In representation pro-ceedings,under Section 9 of the Act and not in unfair labor practice proceedingsunder Sections 8 and 10 of the Act.The respondent union did not exhaust its remedies in objecting to the certificationin the representation proceeding,since it failed to apply to the Board for permissionto appeal the Regional Director's denial of its application to set the election aside.Third, In any event, unless specifically directed by the Board to do so, a TrialExaminer conducting a Section 8 (b) (4) (C)proceeding for the Board may not prop-erly entertain a collateral attack in that proceeding upon the validity of a Boardcertification since, under the language of Section 8 (b) (4) (C), unlike that of Sec-tion 8(a) (5), the mere existence of the Board's certification,rather than its validity,or the facts upon which it is based,or the facts which it purports to certify, Is thecritical element of the unfair labor practice forbidden by that subsection.I should say that the first of these three grounds has impelled me to sustain theGeneral Counsel's objection at the present time, rather than to take the evidence andlater rule on the objection in my intermediate report, for consideration of this groundalone has now made it clear to me that there is no point In taking the testimony.But since this ruling is final so far as I am concerned,I felt it desirable to consider LOCAL 140321On July 27, 1955, the Respondent filed a petition with ,the Board for leave (1) tointervene,and to procure the reopening of the record, in the representation case forthe purpose of attackingand testingthe validity of the certification; and (2) to pro-cure the consolidation of the present complaint case with the reopened representa-tion case,for purposes of further hearing.Alternatively, the Respondent petitionedthe Board for leave to appeal the Trial Examiner's ruling excluding an attack uponthe certification of Local 422 in the present complaint proceeding.On August 19,1955, during a recess of the hearing in the present case, the Board denied the appli-cationsthus made by the Respondent, without prejudice, however, to a review ofthe Trial Examiner's ruling after the issuance of the Intermediate Report.On the last day of the hearing, the Company moved for leave from the TrialExaminer to withdraw its charge, asserting, in substance, that the Respondent hadnot only ended its picketing, but had promised not to resume it, that the Companywas content to rely upon this promise, and that the purposes and policies of theAct had been, and would continue to be, effectuated by the present proceeding with-out the issuance of a Board cease and desist order. The Respondent supported thismotion.Upon opposition by the General Counsel, however, the Trial Examinerdenied the motion.The issue of whether the Board should assert jurisdiction in the present case wasfully litigated in the hearing.Upon the evidence in this connection, and from hisobservation of the witnesses, the Trial Examiner makes the findings of fact, con-clusions,and recommendation set forth in section 11, below.II.THE BUSINESSOF THE COMPANYThe Companyis engagedat its plant in Amityville, New York, in the manufacture,sale, and distribution of mattresses, box springs, studio sofas, convertible sofas, andrelated products.Since it was incorporated under the laws of the State of NewYork on March 4, 1955, it could furnish information as to the amount of its out-of-State sales only for a period of a few months, and not for an entire year. TheGeneral Counsel and the Company contend, but the Respondent denies, that (1) anarithmetical, full-year projection of the actual volume of the Company'sinterstatebusinessfor this short period 4 and (2) the Company's reasonable expectation asto the total volume of interstate business for its first year,5 satisfy the Board'sapplicable jurisdictional requirement of a minimum annual total of $50,000 indirect out-of-State sales .6The Company sold and delivered its first mattresses and box springs on May 31,1955, and began an advertising and sales campaign on June 6, 1955.At the end of3 months (that is, up to the last day of the hearing on September 15, 1955) theCompany had sold and delivered mattresses and box springs of an approximate totalvalue of $50,000, of which no more than $5,000, by value, was sold and deliveredto customers at points outside the State of New York.On September 15, 1955, ithad additional outstanding orders for future delivery in the approximate amountof $35,000, of which approximately $3,500 or $4,000, by value, represented orderscontemplatingultimateshipment to points outside the State of New York.Although3 additional orders, aggregating $25,514, had been placed by a Miami, Florida,purchaser, these orders had been cancelled by this purchaser before September15, 1955.Even if we include the Company's outstanding out-of-State orders at the end ofthe 3-month period after theopening of its salescampaign,it is clear(and the TrialExaminerfinds, contrary to the General Counsel'sargument)that a 12-monthprojectionof the Company'sout-of-State business would not satisfy the $50,000minimum established by the Board as a conditionof its assertingjurisdiction in thepresent case.Immediately and to set forth the two additional grounds which, in myopinion, alsosupport the ruling against a collateral attack upon the certification in the presentproceeding.A SeeC. &A. LumberGo., 91 NLRB 909;Calera Mining Company, 97NLRB 950,at 952;Essex County Carpenters' Council,95 NLRB 969;Sunset Lumber Products,113 NLRB1172, footnote 1.6 The General Counsel relies uponDelta Match Co.,102 NLRB 1400. See alsoWilliamFargo (London Mills),91 NLRB 1003, at 1004, footnote 2 and related text; andGeneralSeat and BackMfg. Corp.,93 NLRB 1511, at 1512.6 JonesboroGrain Drying Cooperative,110 NLRB 481.390609-56-vol.115-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains the further question whether the Board should assert jurisdictionbecause of a reasonable expectation or expectancy on the part of the Company thatits out-of-State sales for the year will exceed $50,000.The General Counsel makesthis argument upon estimatesgiven by Abraham Cenit and Harvey Noll, the Com-pany's president and vice president,and also upon the basis of their uncontradictedtestimony concerning the development of the Company's production and sales fa-cilities and its advertising-all of which the General Counsel asserts show the reason-ableness of. the Company's estimates and the Company's reliance upon, and con-fidence in, them.Operation of the Company's business is generally divided between PresidentCenit and Vice-President Noll.Noll, who is in general charge of the Company'sproduction and personnel, had been employed for 7 years by a large New York Citydepartment store as its buyer of mattresses and other sleeping equipment, and, inthis capacity, had been responsible for the placement of over $50,000 a year inadvertisements and from $700,000 to $1,250,000 in annual sales.Cenit,who isprimarily in charge of the Company's sales,had previously been employed for 16years in the mattress industry and, as the general manager of the New York plantof a large mattress company with plants in 27 States, had been responsible for theNew York plant's production and its sales, merchandising, and advertising in theNew York metropolitan area which embraced 4 of the 5 boroughs of New York City;Westchester County, and Long Island, all of which are in New York State.The Company took possession of its plant at the end of March 1955 under a leasecalling for a rental of $9,000 a year.Between that time and May 20, 1955, itpurchased and installed"machineryand equipment at a cost of approximately$20,000.It hired a foreman on March 25, 1955, and 7 nonsupervisory employeesbetween April 14 and 25, 1955. Since none of these nonsupervisory employees hadprevious experience in manufacturing box springs or mattresses,the Company trainedthem and, by May 31, after experimentally making and remaking a number ofmattresses and box springs and securing the necessary sanitary labels approving theirsale in the States of New York, New Jersey, Massachusetts, Connecticut, and Pennsyl-vania, produced an initial sales stock of 50 sets of mattresses and box springs.ByJuly 22, 1955, the Company had increased its working force to 12 employees, thenumber it intends regularly to employ.Noll and Cenit both testified concerning the sales promotional campaign whichthe Company has entered into and which it expects to bring a substantial volume ofsales from outside the State of New York.Up to the time of the hearing, 1,500brochures describing the Company's product had been mailed to furniture dealersin New York, Connecticut, and New Jersey and, according to Noll's testimony, theRespondent intended to add to its mailing list the names of dealers in the State ofPennsylvania and in Baltimore, Maryland, and Washington, D. C. In addition, theCompany on one occasion, ran a three-quarter page advertisement in a nationallydistributed trade journal.And, on June 6, 1955, at a luncheon and radio programbroadcast from a hotel in New York City, the Company showed its line to "keymerchandise people in the area, people who have stores locally and outside theState."The luncheon thus launched the Company's participation for 6 months as-Iof a number of sponsors of a week-nightly, 1-hour-and-l0-minute radio broadcast,in which the entertainment feature is broadcast over a national radio hookup, al-though the spot commercial announcements of the Company's product (of 1imin-utes, 3 or 4 times a week) are themselves broadcast only from the New York Citystation.Moreover, at the time of the hearing, the Company had an option (thoughitapparently had not yet exercised it) to participate in a similar multisponsorshipof a weekly television program from New York City.Cenit himself is apparently the Company's principal salesman, although there_are also 6 others who act in that capacity, that is, 3 salesmen in the State of NewYork, and 3 general manufacturers' representatives operating on a commission basisin Pennsylvania, Connecticut, and New Jersey, respectively.All three of these out-of-State agents started their representation of the Company in mid-July 1955.Just what portion of the Company's out-of-State sales and orders as of September15, 1955, were attributable to the efforts of these agents, is not shown by the record,for the only testimony on the point was that of Cenit and was merely to the effectthat they "had gotten some business."In his testimony, Noll estimated that the "total possible production capacity" ofthe Company's plant was 25,000 units per year, which would sell at an average offrom $20 to $22 per unit.On this basis, Noll (and apparently Cenit, too) estimatedthat the Company's total annual gross sales will amount to $500,000 to $550,000a year.Proceeding further, Noll testified that,from his knowledge of what theiradvertising would do, he believed that 30 percent of this gross volume of sales LOCAL 140323<or from $150,000 to $165,000) would be interstatesales.And Cenit, in histestimony, was even more hopeful and estimated that interstate sales for the firstyear would be 35 percent of gross sales, or from $175,000 to $192,500.Theseestimates,itwillbe noticed, are quite out of line with the disproportionatelylow figures of actual gross and interstate sales and the similarly low percentage ofgross salesrepresented by interstatesales,during the short period of the Company'soperationsprior to the hearing.But Cenit and Noll explained that they reachedtheir general annual estimates because the grosssalesvolume and the percentagerepresented by interstate sales would increase as the Company's operations got underway and that the heavier seasonal demand had not yet been reached.However,Cenitalso testifiedthat the season for heavy wholesale orders, whichnormallybegan in September or October, had apparently shifted this year, and August hadproved to be "a strong season" and that "September slowed up."The test adopted by the Board as to whether it will assert jurisdiction over anew businesswhich has been in existence for less than a year, is whether there isa reasonableexpectancy that its interstate business for the current year will equalthe minimum fixed by the Board as a matter of policy.7Upon the evidence in thiscase,the Trial Examiner does not believe that such an expectancy on the part ofthe Company is reasonahle.Even if we consider the Company's outstanding out-of-State orders at the timeof the close of the hearing, as sales attributable to the first 3 months of its opera-tions, the out-of-State sales for that quarter would amount only to $9,000.At thatrate, the Company's interstate business for the first year would amount only to$36,000 and would be $14,000, or 28 percent, short of the required $50,000. Inorder to close this gap during the last 9 months of its first year, the Company wouldhave to fill all of the $4,000 worth of out-of-State orders which were still outstand-ing on September 15, 1955, and, in addition, would have to increase its quarterlyrate of out-of-Statesalesby slightly more than 50 percent.Certainly, for jurisdictional purposes, this is by far the most optimistic view thatcan be taken of the Company's short-term experience.For, if only completedsales are counted and not outstanding orders, the volume of the Company's in-terstate sales for the first 3 months falls hopelessly short of the Board's annual stand-ards.Thus, if the Company's volume of out-of-State completedsalesfor this 3months is projected, it yields an annual figure of only $20,000 which is 60 percentlessthan the required $50,000.And, to make up this deficiency during the last9 months of the first year, the Company would not only have to fill all of its $4,000in outstanding orders as of September 15, 1955, but, in addition, would have to in-crease itsquarterly rate of actually completed out-of-Statesalesby approximately173 percent.Accordingly, during the last 9 months of the year, the Companywould have almost to triple its rate of completed interstate sales for the first 3 monthsin order to meet the Board's jurisdictional requirement.Of course, if Cenit's and Noll's estimates of the Company'sgross sales and in-terstate sales should be fulfilled by the end of its first year, the Company will haveeither tripled or almost quadrupled the required $50,000 in interstate sales.But the question of whether the Board shall take jurisdiction must be decided now,on the basis of whether the Company's present expectancy is reasonable, and not inJune 1956.And, at the present time, the Company's estimates seem to be ques-tionable, not only because, ona pro ratabasis, the actual figures for the first 3 monthsof the Company's existence are so very much less, but also because the record fur-nishes no other counterbalancing indication that the Company's estimates for theentire year have any substantial or reasonable basis.Noll's and Cenit's basic estimates start with what seems to the Trial Examinerto be the unsupported and unreasonable assumption that the Company'sgross salesfor the first year will equal the full production capacity of the plant.Apparentlyequally unwarranted are their secondary estimates of the percentageof gross saleswhich will be interstate.Both Noll and Cenit testified that these estimates werefounded upon their past experience as to what advertising and sales promotion ofthe type employed by them, would bring in the form of interstate business.And yet,so far as the Trial Examiner can see from the evidence, neither Noll nor Cenit hadany prior experience which would indicate the interstatesalesyield of advertising.In their former positions, neither had been concerned with, nor had he apparentlyhad the opportunity to appraise the results of, advertising for the purpose of out-of-State wholesaling.Noll's experience was limited to buying for a New York Citydepartment store, and Cenit, according to his testimony, was responsible only forthe advertising and marketing of the product of a New York plant in a territory7 See casescited in footnote 5,supra. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimited to New York State. Indeed, even if Cenit and Noll had previous comparableand pertinent experience with interstate advertising and its results, it is questionablewhether mere reference to the effort expended by them in advertising and promotingthe Company's product would enable them even to approximate the percentage ofout-of-State sales-much less the dollar figure of such sales-which would resultduring the first year of the Company's operations.The General Counsel contended in his oral argument that the reasonableness andreliability ofCenit's and Noll's expectancy of annual out-of-State sales rangingfrom $150,000 to $192,500 (and certainly of more than $50,000) are also shown bythe substantial investments which they, as reasonable, prudent business men, madethrough the Company: i. e., in the $9,000 annual rental for the plant, in the $20,000expended for machinery and equipment, and in the development of advertising andthe procurement of sales agents reaching potential out-of-State customers.This argu-ment, essentially, is that the Company, organized and operated as it has been by Cenitand Noll, would not have made this investment unless these 2 men felt certain that, inaddition to sales within the State of New York, they would secure at least $50,000 ofout-of-State business each year.Not only does this not appear from the evidence,but the volume of the Company's intrastate sales during the initial period of 3 monthssuggests the contrary and more likely possibility that the New York market alone wasa sufficient lure for the investment and that the interstate market was merely an addi-tional attraction which might perhaps be developed in time and at but little, if any,increase in cost.Upon all the evidence, upon the facts found thereon, and upon consideration ofthe arguments of counsel, the Trial Examiner concludes that, although the Com-pany's operation of its business is not wholly unrelated to commerce, there is nobasis in the record for holding either that an annual projection of the Company'sbusiness indicates that the Company will attain a volume of $50,000 in direct salesout of the State during the current year of its operations, or that there is otherwise areasonable expectancy that it will do so.Accordingly, because of the failure of anyproof showing that the Company's business will meet this or any of the other policystandards promulgated by the Board in theJonesboro Grain Drying Cooperativecase(110 NLRB 481), the Trial Examiner believes that the Board should not assertjurisdiction in the present case and should therefore dismiss the complaint.[Recommendations omitted from publication.]Martin Aircraft Tool Company, PetitionerandInternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local No. 811, AFL-CIO.1Case No.31-R,31-363.February 3,1956SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued by theBoard on August 29, 1955, an election by secret ballot was conductedon September 20, 1955, under the direction of the Acting RegionalDirector for the Twenty-first Region, among employees in the unitfound appropriate by the Board.At the close of the election, theparties were furnished a tally of ballots.The tally shows that ofapproximately 62 eligible voters, 28 cast ballots for, and 23 cast ballotsagainst, the Union, and 5 cast challenged ballots.In accordance with the Board's Rules and Regulations, the ActingRegionalDirector investigated the challenges, which were sufficientI The AFL and CIOhaving merged,we amend the identification of the Union's affiliation.115 NLRB No. 55.